Citation Nr: 0403747	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  97-07 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for chronic skin condition 
of the hands and feet, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1973 to March 1977.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The instant appeal has reached the Board of Veterans' Appeals 
without notice to the veteran executing VA's obligation under 
the VCAA.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The quotation in the September 2003 
supplemental statement of the case of section 3.159 of title 
38, Code of Federal Regulations, does not discharge the 
notice requirements of the VCAA.

The RO increased the disability rating for the veteran's skin 
disorder in September 2003 based on a July 1996 VA hospital 
report and an April 1997 examination for compensation 
purposes.  The hospital record referred to a dermatology 
consultation, the report of which is not in the claims file.  
The treatment notes of July 24, 1996, state the veteran was 
seen in the dermatology clinic the day before, and that 
follow-up was planned.  These records must be obtained.  
38 C.F.R. § 3.159(c)(2) (2003); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The rating criteria for skin disorders changed effective 
August 30, 2002.  67 Fed. Reg. 49,590 (Jul. 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2003).  The new regulation 
affords more flexibility for rating skin disorders than did 
the older regulation, permitting a broader choice of rating 
criteria depending on the facts.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805, 7806, 7813 (2003).  In light of these 
changes, the April 1997 dermatology examination report is 
insufficiently informative to permit the Board to determine 
whether to apply the new rating criteria.  A new examination 
is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  The RO must convey (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the 
claimant is expected to provide; and (4) 
notice that the claimant is to provide 
any evidence in his or her possession 
that pertains to the claim.  Duplicate 
copies of evidence currently in the file 
need not be submitted.  

2.  Obtain the report of a dermatology 
consultation done during hospitalization 
at Dallas VA Medical Center in July 1996 
and any follow-up Dallas VAMC outpatient 
dermatology records.

3.  Schedule the veteran for a VA 
dermatology examination to clarify the 
diagnosis of the service-connected skin 
condition of the feet and hands.  Provide 
the examiner with the claims file.  The 
examiner shall describe the anatomical 
areas affected, report the size of the 
affected areas in square inches, 
percentage of total body involved, 
whether the affected parts are normally 
exposed, and if so, the percentage of the 
exposed areas involved.  The examiner 
shall also report whether the function of 
any involved part is affected, e.g., 
impairment of walking, standing, 
grasping, or similar functions.

3.  Readjudicate the claim at issue.  If 
the claim cannot be granted in full, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




